DETAILED ACTION
	This office action is in response to the Applicant Amendment on 6/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, the original specification does not appear to teach the compound as drawn.  The double bonds in the compound of claim 23 appear to be at different locations than the original specification teaches (of Formula III of Paragraph 0058).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 includes that “L is a linking group comprising 1 - 4 carbon atoms, and one more carbonyl group”.  It is not clear if the 1 - 4 carbon atoms includes the carbonyl group or not.  Applicant’s explanation of claim 21 on top of page 5 appears to refer to claim 22.  For examination sake, it was interpreted that the “one more carbonyl group” is not included in the 1 - 4 carbon atoms.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 - 10, 13, 15 - 17, and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (US 2012/0121932) in view of Yonehama et al. (JP 2010012769, cited by Applicant in IDS filed 3/20/2019, translation by EPO as attached).
Regarding claims 9 and 13, George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B (ethylene carbonate) comprising one or more compounds with a general structure of:

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale

where a ring of the first deposition gas B opens (see also Paragraph 0061 for ring opening) and the first deposition gas B adsorbs to the substrate surface, L is a linking group comprising at least 1 carbon atom; and exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
George et al. does not teach that L is a linking group comprising at least 1 carbon atom and the backbone of L is substituted with more than one C1-C4 groups.  Yonehama et al teaches (Paragraphs 0036 and 0038) well known carbonate moieties where L is a linking group comprising at least 1 carbon atom and the backbone of L is substituted with more than one C1-C4 groups (multiple R7s implied, also Paragraph 0038 has examples such as 5,5-diethyl-1,3-dioxan-2-one).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use compounds of Yonehama et al. for the first deposition gas of George et al. since the carbonate moieties of Yonehama et al. are used as 
Regarding claim 10, George et al. in view of Yonehama et al. in the rejection of claim 9 above include that the linking group consists of essentially of carbon and hydrogen atoms.  Please see claim 9 above.
Regarding claim 15, George et al. teaches that carbonates can be used (Paragraph 0043), but does not specify that the linking group is substituted with one or more halogen atom.  Yonehama et al. teaches that it is well known for a carbonate can have one or more halogen atom (Paragraph 0036, “halogen atom such as F, Cl and Br”) for use as a functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a carbonate with one or more halogen atom in the linking group for the first deposition gas of George et al. since carbonate with one or more halogen atom was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.  
Regarding claim 21, George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B comprising one or more compounds with a general structure of:

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale

where a ring of the first deposition gas B opens (see also Paragraph 0061 for ring opening) and the first deposition gas B adsorbs to the substrate surface and L is a linking group comprising 1 - 4 carbon atoms; and 
exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
George et al. does not teach that the L has one more carbonyl group.  Yonehama et al. teaches erythritol biscarbonate (Paragraph 0038, where the second carbonate is the one or more carbonyl group) for use as a functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use erythritol biscarbonate for the first deposition gas of George et al. since it was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.
Regarding claim 22, George et al. teaches a molecular layer deposition method comprising (Figure 1, Paragraph 0061): exposing a substrate surface to a first deposition gas B (ethylene carbonate) comprising one or more compounds with a general structure of:

    PNG
    media_image1.png
    87
    122
    media_image1.png
    Greyscale


exposing the first deposition gas on the substrate surface to a second deposition gas A to form a molecular layer on the substrate surface (see also Paragraph 0056, where the cycle is repeated, therefore gas A will come after gas B in the next cycle).
George et al. does not teach that the L has at least 3 carbon atoms and at least one double bond.  Yonehama et al. teaches 4-vinyl-1,3-dioxolan-2-one (Paragraph 0038) for use as a functional carbonate moiety for the deposition of organic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the compound of Yonehama et al. for the first deposition gas of George et al. since it was a well known carbonate that is used as a functional compound for the deposition of organic material and is also chemically similar to carbonates as taught by George et al.  A prima facie case of obviousness may be made when chemical compounds have very close structure similarities and similar utilities.  Please see MPEP §2144.09.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over George et al. in view of Yonehama et al. as applied to claim 22 above, and further in view of Belfadhel et al. (US 2010/0123097).
Regarding claim 23, George et al. in view of Yonehama et al. does not appear to teach the claimed compound.  George et al. (Paragraph 0043) and Yonehama et al. (Paragraph 0038) both teach that carbonates can be used as functional compounds for the deposition of organic matter.  Belfadhel et al. teaches that 1,3-benzodioxol-2-one is a well known carbonate (see at Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), also see In re Leshin, 125 USPQ 416, (1960)).   Please also see MPEP §2144.07.

Response to Arguments
Applicant’s arguments with respect to claims 9, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive.  Regarding the rejection of claim 23 under 35 U.S.C. 112(a), Applicant points to Paragraph 0054 for support for the drawn compound.  It is believed Paragraph 0054 only provides information on a genus of compounds, but does not provide specific support for the compound as drawn in claim 23.  Paragraph 0054 does not provide information regarding the locations of the double bonds, how many carbon atoms are in combination with the double bonds, etc.  The formula III of Paragraph 0058 has the double bonds in different locations.  Please also see MPEP 2163.05 (II) regarding narrowing a claim or subgeneric claims.
Regarding the rejection of claim 23 under 35 U.S.C. 103, Applicant argues that Belfadhel teaches a different utility than that of George/Yonehama.  Belfadhel teaches some carbonates that are also taught by George/Yonehama (for instance see Paragraphs 0007 - 0012) and that .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813